Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered, and are partially persuasive as a new grounds of rejection is presently presented to ensure the most applicable prior art is utilized in the newly presented rejection made under 35 USC 103 (now utilizing Caldwell in view of Netbiscuits, and omitting Obaidi).	On page 9, Applicant argues the claim language that now requires that “two types of identity information in respect to device type are received”, noting where examples of these two types could include the TAC and User Agent Profile. As noted above, in response to the present amendment a new grounds of rejection is presently presented utilizing Caldwell as the base reference (rather than Obaidi). Caldwell shows where a UE sends a “Mobile station classmark information element” which includes “at least one UE capability” (Caldwell, [36]). This corresponds to the claimed “first identity information”. Subsequently an IMEI (which includes the TAC) is received and is utilized to determine expected capabilities (Caldwell, [41-43]). The expected capabilities are then compared with the provision capabilities to determine if a counterfeit device is in use (in Caldwell, this includes comparing the provisional capabilities shown Table 2 to the expected capabilities shown in Table 4). 
	The Examiner acknowledges that Caldwell still lacks features argued on page 10 – said features previously shown by Netbiscuits. However, the Examiner maintains one of ordinary skill in the art would have readily appreciated that Netbiscuits’ property determination techniques could be used in the device analysis techniques of Caldwell. For example, Netbiscuits’ feature extraction techniques would enable the property comparison mechanism of Caldwell (i.e., comparing actual properties to expected properties) to have utility outside of the cellular registration procedure relied upon by Caldwell. By including the feature extraction code and techniques of Netbiscuits, one of ordinary skill in the art would have readily understood that the resultant disclosure would support additional device registration protocols and thus device types, expanding the number of devices that could be evaluated and thus improving the accuracy and success rate of the resultant counterfeit device detection mechanism.	Continuing on pages 10 – 11, Applicant argues that Netbiscuits does not show “receiving the actual values of the plurality of attributes from the computer executable code”. In response, the Examiner notes that Netbiscuits shows two methods of determining device parameters. One involves the use of User-Agent Strings, in which a user device asserts a particular identification via the User-Agent String the provide. As Netbiscuits notes, this asserted information is unreliable (pg. 5, left column, see “Unfortunately, these user agents are often ambiguous …”). The other mechanism is via the “RESS” based techniques on pages 1 – 2 and 5, which is recited as providing “accurate profiling” which a website operator is “far better off relying on” (than, e.g., the User-Agent). The RESS techniques of Netbiscuits uses code to retrieve values directly from the client device, and thus is within the broadest reasonable interpretation of the claimed “actual values” (particular when evaluated utilizing the context of Netbiscuits as a whole, which treats the User-Agent values as mere ambiguous assertions and treats the client-side retrieved values as “accurate”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 12, said claim recites on line 1 “receiving the identity information”. The claim concludes on lines 2 – 3 by again referencing “the identity information”. However, parent claim 1 recites both a “first” and a “second” identity information. Thus it is unclear which of the “first” or “second” identity information (or both the first and second) is being referenced by “the identity information”. 	Regarding claims 13, 14, 16, and 17, each of said claim again references “the identity information”, which is indefinite for the reasons given above.	Regarding claim 15, said claim depends on claim 12 and fails to clarify the issues addressed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1 – 3, 5, 8 and 12 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over in view Caldwell (US-20140099928-A1) in view of of Netbiscuits (NETBISCUITS GMBH: "Device Detection", 31 March 2014 (2014-03-31), pages 1 - 5, XP055292800, Retrieved from the Internet: URL:http://web.archive.org/web/20150913044642/http://www.netbiscuits.com/wp- content/uploads/2014/04/Netbiscuits-Device-Detection-Technical-Overview.pdf>).	Regarding claim 1, Caldwell shows a method of determining that a subject electronic device is counterfeit, the method comprising: 	receiving a request from the subject device over a communications network, the subject device being of a device type, the device type representing a plurality of different communication devices, the request including first identity information representing the device type of the subject device (a UE network resource access request of [36-38] which includes UE capabilities and link ID information, which identifies types of capabilities supported by the device, an identification of type of a device’s capabilities is within the broadest reasonable interpretation of a “device type”; i.e., a device of  the type that supports the particular identified capabilities); 	receiving second identity information representing the device type of the subject device (UE ID and TAC as discussed in [38-41]); 	retrieving from a device property store reference values of the plurality of attributes for the device type of the subject device ([42] discussing “expected capabilities lookup table”), wherein the reference values comprise: first reference values being retrieved from the device property store ([37,42] showing “database 215 is configured to store. . . ”). based on the first identity information (store “provisioned capabilities” in database 215 based on, e.g., the “MSC/VLR or MME” and “Mobile state classmark information element” as discussed in [36-37]), and second reference values for the device type of the subject device being retrieved from the device property store based on the second identity information ([41-42] discussing the “expected capabilities lookup table”, also stored in database 215); and 	determining that the subject device is counterfeit when: at least one of the first reference values of the plurality of attributes is different to the second reference value of that attribute ([43]); and at least one of an actual values of the plurality of attributes is different to the reference value of that attribute ([43] “compare the first . . . with the second at least one UE capability” and if they are “different, the UE ID (for example, the IMEI or IMEISV) may be considered counterfeit”).	Caldwell does not show: in response to the request, delivering computer executable code to the subject electronic device, which the computer executable code when executed by the subject electronic device determines properties of the subject electronic device by retrieving from the subject electronic device actual values of a plurality of attributes of the subject electronic device from memory of the subject electronic device by the performing of one or more operations; 	receiving the actual values of the plurality of attributes from the computer executable code.	Netbiscuits shows: in response to the request (pg. 2, step 1), delivering computer executable code to the subject electronic device (pg. 2, step 3 discussing “Javascript snippets to be used by the Web Application for client-side detection), which the computer executable code when executed by the subject electronic device determines properties of the subject electronic device by retrieving from the subject electronic device actual values of a plurality of attributes of the subject electronic device from memory of the subject electronic device by the performing of one or more operations (pg.2, steps 3-5 discussing the use of “JavaScript snippets” used to “detect dynamic parameters” as part of “client-side detection”; these values are treated as “accurate” (see pg. 1, left column) and thus are within the broadest reasonable interpretation of “actual values” when contrasted with the ambiguous asserted values provided by the User-Agent string (see pg. 5, left column)); 	receiving the actual values of the plurality of attributes from the computer executable code (pg. 2, step 4 “detect dynamic parameter(s)” which the server uses to “make decisions” such as which content to provide).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device analysis techniques of Caldwell with those of Netbiscuits, as one of ordinary skill in the art would have readily appreciated that the extraction techniques of Netbiscuits would enable the property comparison mechanism of Caldwell (i.e., comparing actual properties to expected properties) to have utility outside of the cellular registration procedure relied upon by Caldwell. By including the feature extraction code and techniques of Netbiscuits, one of ordinary skill in the art would have readily understood that the resultant disclosure would support additional device registration protocols and thus device types, expanding the number of devices that could be evaluated and thus improving the accuracy and success rate of the resultant counterfeit device detection mechanism. 
Regarding claim 2, Caldwell in view of Netbiscuits and further show wherein the request is for access to a resource of the communications network (Caldwell, [36], see “In order to access resources of network 115, the UE 105 sends a message…”).
Regarding claim 3, Caldwell in view of Netbiscuits further show wherein the request is for a specified web page component (Netbiscuits, pg. 2, step 1).
Regarding claim 5, Caldwell in view of Netbiscuits further show wherein the computer executable code is the specified web page component, the specified web page component for rendering by a browser of the subject electronic device in order to perform the one or more executable operations to determine the properties of the subject electronic device (Netbiscuits, pg. 2 steps 4-5 discussing an “adapted webpage” with embedded Javascript).
Regarding claim 8, Caldwell in view of Netbiscuits further show which further comprises the subject electronic device having a device type of a plurality of device types, wherein reference values of the plurality of attributes are for the device type of the subject communication device (Caldwell , [43] and Table IV, and Netbisuits, pg. 4, right column, discussing device vendor, OS, and OS version).
	Regarding claim 12, Caldwell in view of Netbiscuits further show receiving identity information representing the identity of the subject electronic device (Caldwell, [43] showing utilizing the IMEI and TAC information); and 	selecting the reference values of the plurality of attributes based on the identity information (Caldwell, e.g., particular capabilities and whether they are or are not supported; [43]).	Regarding claim 13, Caldwell in view of Netbiscuits further show wherein receiving the identity information comprises the request received from the subject electronic device including the identity information (Caldwell, [36-38]).
	Regarding claim 14, Caldwell in view of Netbiscuits further show wherein the identity information is a portion of an Hypertext Transfer Protocol (HTTP) header of the request (Netbiscuits, pg. 5).
	Regarding claim 15, Caldwell in view of Netbiscuits further show wherein the portion is a User-Agent string (Netbiscuits, pg. 5).
	Regarding claim 16, Caldwell in view of Netbiscuits further show wherein receiving the identity information comprises receiving the identity information from a mobile network (Caldwell, Fig. 1 item 115 and [36] discussing a 3GPP or LTE network) of the communications network via which the subject electronic device sends the request (Caldwell, [36-38]).
Regarding claim 17, Obaidi in view of Netbiscuits and Caldwell further show wherein the identity information is an International Mobile Station Equipment Identity, IMEI, or Type Allocation Code, TAC, of the subject device (Caldwell, [38,41] discussing an IMEI, which is inclusive of the TAC).
Regarding claim 18, the limitations of said claim are addressed in the analysis of claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Caldwell in view of Netbiscuits as applied to claim 1 above, further in view of Obaidi (US-9769671-B1).
Regarding claim 4, Caldwell in view of Netbiscuits show claim 1.	Caldwell in view of Netbiscuits does not show wherein the plurality of attributes are retrieved from the memory by the computer executable code for a module, the module including: an applications module; an operating system module; or a hardware module; or a combination thereof.	Obaidi shows wherein the plurality of attributes are retrieved from the memory by the computer executable code for a module, the module including: an applications module; an operating system module; or a hardware module; or a combination thereof (Obaidi, col. 2 lines 16-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device detection techniques of Caldwell in view of Netbiscuits with the memory retrieval of Obaidi in order to enable additional mechanisms for retrieving device information, further improving the number of protocols and device types with which the resultant disclosure would function as intended (and thus retrieve the device’s characteristics).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Caldwell in view of Netbiscuits as applied to claim 1 above, further in view of Mahaffey (US-20170339178-A1).
	Regarding claim 6, Caldwell in view of Netbiscuits show wherein the computer executable code is an executable by an operating system of the subject electronic device (Netbiscuits, pg. 2, showing delivery of JavaScript code).	Caldwell in view of Netbiscuits does not show where the code is an application.	Mahaffey shows wherein the computer executable code is an application executable by an operating system of the subject electronic device ([104-105,109]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device detection techniques of Caldwell in view of Netbiscuits with the app use of Mahaffey in order to utilize a common, well-understood and user accepted way of delivery executable code to devices.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Caldwell in view of Netbiscuits as applied to claim 1 above, further in view of Sama (US-20110099480-A1).
	Regarding claim 7, Caldwell in view of Netbiscuits show wherein the computer executable code comprises first instructions executable by a processor of the subject electronic device to retrieve one or more actual values stored by the subject electronic device (Netbiscuits, pg. 2 steps 3 - 4).	Netbiscuits in view of Netbiscuits does not show second instructions executable by the subject electronic device to test a component of the subject electronic device to determine an actual value representative of performance of the component.	Sama shows second instructions executable by the subject electronic device to test a component of the subject electronic device to determine an actual value representative of performance of the component ([28-29]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device detection techniques of Netbiscuits in view of Netbiscuits with the testing of Sama in order to further increase the amount of device information gathered, thus enabling better understanding of the device and thus more accurate device determination.

Claims 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell in view of Netbiscuits as applied to claim 1 above, further in view of Hussain (US-10248782-B2).
	Regarding claim 9, Caldwell in view of Netbiscuits show claim 1.	Caldwell in view of Netbiscuits does not show comparing the actual values to the reference values to identify a group of attributes for which the actual values and the reference values either do or do not match;	retrieving from the device property store a confidence parameter for each of the reference values of the group of attributes;	determining a confidence score for the subject electronic device by combining the confidence parameters of the reference values of the group of attributes.	Hussain shows comparing the actual values to the reference values to identify a group of attributes for which the actual values and the reference values either do or do not match (col. 2 lines 45-55);	retrieving from the device property store a confidence parameter for each of the reference values of the group of attributes (col. 11 lines 4-38);	determining a confidence score for the subject electronic device by combining the confidence parameters of the reference values of the group of attributes (col. 11 lines 4-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device detection techniques of Caldwell in view of Netbiscuits with the evaluation and weighing suggested by Hussain in order to make more accurate device determination based on the information gathered.
	Regarding claim 10, Caldwell in view of Netbiscuits and Hussain further show  comparing the confidence score to a threshold (Hussain, col. 11 line 65 – col. 12 line 16); and	said determining being in response to the comparison (Hussain, col. 11 line 65 – col. 12 line 16).	
	Regarding claim 11, Caldwell in view of Netbiscuits and Hussain further show wherein the confidence score is further determined by applying a weighting to each of the confidence parameters and by combining the confidence parameters based on the applied weightings, the applied weightings retrieved from the device property store (Hussain, col. 11 lines 38-58).

Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell in view of Netbiscuits and Schulz (US-20140081876-A1).
	Regarding claim 19, Caldwell shows a method of determining that a subject electronic device is counterfeit, which method comprises:	receiving a request from the subject device, the subject device being of a device type, the device type representing a plurality of different communication devices, the request including first identity information representing the device type of the subject device (a UE network resource access request of [36-38] which includes UE capabilities and link ID information, which identifies types of capabilities supported by the device, an identification of type of a device’s capabilities is within the broadest reasonable interpretation of a “device type”; i.e., a device of  the type that supports the particular identified capabilities); 	receiving second identity information representing the device type of the subject device (UE ID and TAC as discussed in [38-41]);	retrieving from a device property store reference values of the plurality of attributes for the device type of the subject device ([42] discussing “expected capabilities lookup table”), wherein the reference values comprise: first reference values being retrieved from the device property store ([37,42] showing “database 215 is configured to store. . . ”) based on the first identity information (store “provisioned capabilities” in database 215 based on, e.g., the “MSC/VLR or MME” and “Mobile state classmark information element” as discussed in [36-37]), and second reference values for the device type of the subject device being retrieved from the device property store based on the second identity information ([41-42] discussing the “expected capabilities lookup table”, also stored in database 215); and 	determining that the subject device is counterfeit when: at least one of the first reference values of the plurality of attributes is different to the second reference value of that attribute ([43]); and at least one of the actual values of the plurality of attributes is different to the reference value of that attribute ([43] “compare the first . . . with the second at least one UE capability” and if they are “different, the UE ID (for example, the IMEI or IMEISV) may be considered counterfeit”).
	Caldwell does not show: configuring a component associated with the mobile app, the component being computer executable code;
	in response to the request, sending the computer executable code to the subject electronic device, which the computer executable code when executed by the subject electronic device determines properties of the subject electronic device by retrieving from the subject electronic device actual values of a plurality of attributes of the subject electronic device from memory of the subject electronic device by the performing of one or more operations; 	receiving the actual values of the plurality of attributes from the computer executable code.	Netbiscuits shows configuring a component associated with the mobile app, the component being computer executable code (pg. 2, step 3);
	in response to the request (pg. 2, step 1), sending the computer executable code to the subject electronic device (pg. 2, step 3 discussing “Javascript snippets to be used by the Web Application for client-side detection), which the computer executable code when executed by the subject electronic device determines properties of the subject electronic device by retrieving from the subject electronic device actual values of a plurality of attributes of the subject electronic device from memory of the subject electronic device by the performing of one or more operations (pg.2, steps 3-5 discussing the use of “JavaScript snippets” used to “detect dynamic parameters” as part of “client-side detection”; these values are treated as “accurate” (see pg. 1, left column) and thus are within the broadest reasonable interpretation of “actual values” when contrasted with the ambiguous asserted values provided by the User-Agent string (see pg. 5, left column));	receiving the actual values of the plurality of attributes from the computer executable code (pg. 2, step 4 “detect dynamic parameter(s)” which the server uses to “make decisions” such as which content to provide).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device analysis techniques of Caldwell with those of Netbiscuits, as one of ordinary skill in the art would have readily appreciated that the extraction techniques of Netbiscuits would enable the property comparison mechanism of Caldwell (i.e., comparing actual properties to expected properties) to have utility outside of the cellular registration procedure relied upon by Caldwell. By including the feature extraction code and techniques of Netbiscuits, one of ordinary skill in the art would have readily understood that the resultant disclosure would support additional device registration protocols and thus device types, expanding the number of devices that could be evaluated and thus improving the accuracy and success rate of the resultant counterfeit device detection mechanism. 
	Caldwell in view of Netbiscuits do not show where the request is for downloading a mobile app to the subject electronic device.	Schulz shows where the request is downloading a mobile app to the subject electronic device ([46]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content delivery techniques of Caldwell in view of Netbiscuits with the app support of Schultz in order to utilize a well-known and user accepted mechanism for delivering code to devices.
	Regarding claim 22, the limitations of said claim are addressed in the analysis of claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Zhang (US-9107076-B1), and 	Grzonkowski (Grzonkowski, Slawomir, et al. "Smartphone Security: An overview of emerging threats." IEEE Consumer Electronics Magazine 3.4 : 40-44. (Year: 2014)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442